OFFICE   OF THE AlTORNEY    GENERAL   OF TEXAS
                           AUSTIN




Honorable 0. J. 9. EllI!qson
&mere1 &kmgcr
Fexas PrIeon Sgstea
~untavllle, Texm3
Dear'Sir;



          Your request, de&d
oplnlon from thin depnrtment
wo quote SroR your rcquestr
Honoreble 0. J. S. FlUngson, Pago 2


    to the County of Ccnv~ctlon,hovever, aa
    .~~acl~lo~
            has flnishud the 50 gear sentence
    mentioned above, he thinlcehe is due dls-.
    charge xone~ cn t&ha53 year sentence 3.nad-
    d%tion to vhat he vlll receive when he is ..
    released on the Co,?ditionaiPardon.
          '"Wedo not see hov he could bo due any'.     '
     d2scharge money wt.:1 he 13 a.otualVJdls-.
     chaqed fronp,riaon,hovever, ve are not                :
     sure. We vould like to have your opinion
     es to uhetber he la entitled to discharge
     xtonsyfor sorvl~- the 50 year scztenco
     vh!.lestill sorv:.nGhis life sentence."
           Ve ha+.%covefully cons!-dered  your requeet end are of
the op:'inionthat,the c;ueetionprcnented by you is moot for the
roaeon that In calculating the t:me terved by the ccnvlct,
Naclcley,under Ho. 375%, the fifty year sentence,azc;rd:ng
to Coa+sr?ncc Opkl!.m ho. 3010, vrltteo by IX.L. Villifsrd, on
Doccxber 3, 1937, .toXonornble Drzlcotj.Dryant, Chairman of
Daard of Pmd~oos euldPauolea, hi :a mt eILf;itled   to ba dis-
charged Sor hnving carved said f:LfSgroar sentence. Accord-
ing to the cortificeteayou have emlosed vith yew? request,
&&ley haa aotuallg served twenty-fouryeam, tvo nonths fmd
tventy days in prison on h5.sf:fty year 1~5n%#ro as of Deeaembsr
9, 19&U. Under the op'mlon xXex*?ed to above, he vould be en-
tZtlC& t0 6LDRXilXlmOt"LlJI
                         ! 9 ~B~YS,~~GU~   mouths eaa sight day8
ao ocmmtnt,:on tims for ,tiviagserved hts actual time OS tventy-
four p.%zro, txs sxmths @ad twenty &gs~.. Eg adalng tb actual
and cclmtatiw t:m to the ZLQIOscmo, tr‘omonths and hone days
ov0p t&e as &lOiill on your coztlf~cate,it 13 8hCM that the
t:nie actually acrvca by the p,nl.50norr HWAley, under No. 27566,
18 forty-tvo Tears, none months and seven dqs. Thlhia    leaves a
~totslof sevei~years, two mnths aad tventy-thwe days still to
be served byet>eegrlsoner cm his ftft~ yokr seritence~9 OS Dcc-
ei&er 9, l$!O.
          Thor0Sore~ 5.tis ok* cplnLen and you am so advised
thd ~ma.e~ 1.~not eatltled to be dlschargcd Par having scrvea
his fifty year sentence. HeLther 1s it showa tkt he has been
given 2.full pavdcn for gaid offcxxx?t?mr~by entitlhg bin t0
be dlscbxzrgcdin that xmmcr. s:nca hc is r?otentitled  to be
dis&&rg&   under either of the P-bCVQGOZldltiO-38, it i.S OUP
opinion he 1s hot entjtled to the dieoPxmge k?iomygPOV?bof, for
:n ArtiLcia616Gal,,Revised CLvil Statutea, 132% Sea Opinion
.   5




        Honorable 0. J. 9. Ellingson, Page 3


        No.   0-1850,     e copy of which 1s enclooed for your aooistance.
                        Ue trust we have fully enewered your ln~ulry.
                                                   Yours vow truly

                                               ATTOBEYGEXZL4L     OF TEXAS


                                                            a@- ..
                                                            ld   B2Crackcn
                                                                 Anelstant




                                    APpR~VICddAR19, 1941

                              aL&L&&+&&&
                                    A'J!'fOl-iNEy
                                            GENERAL OF 'I'-ZxAS